
	
		I
		111th CONGRESS
		2d Session
		H. R. 4538
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2010
			Mr. Cohen (for
			 himself, Mr. Thompson of Mississippi,
			 Mr. Gutierrez,
			 Mr. Nadler of New York,
			 Mr. Butterfield,
			 Mr. Carson of Indiana,
			 Mr. Clay, Mr. Delahunt, Mr.
			 Doggett, Ms. Kaptur,
			 Mr. McDermott,
			 Mr. Rangel,
			 Mr. Stark,
			 Mr. Towns,
			 Ms. Velázquez, and
			 Mr. Watt) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend the Fair Credit Reporting Act to require the
		  inclusion of credit scores with free annual credit reports provided to
		  consumers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Access to Credit Scores Act of
			 2010.
		2.Credit scores
			 included in free annual disclosuresSection 609 of the Fair Credit Reporting Act
			 (15 U.S.C. 1681g) is amended—
			(1)in subsection
			 (a)(1), by adding at the end the following flush sentence:
				
					Notwithstanding subparagraph (B), all
				consumer reporting agencies described in section 603(p) shall disclose any
				information in the consumer’s file at the time of the request concerning credit
				scores or any other risk scores or predictors relating to the consumer if such
				request is made in connection with a free annual disclosure made pursuant to
				section 612(a).;
				and
			(2)in subsection (f),
			 by amending paragraph (6) to read as follows:
				
					(6)Maintenance of
				credit scoresAll consumer
				reporting agencies described in section 603(p) shall maintain information in
				the consumer’s file concerning credit scores or any other risk scores or
				predictors relating to the consumer for a period of no less than 1 year from
				the date on which such information is placed in the consumer’s
				file.
					.
			3.Bankruptcy risk
			 score study
			(a)GAO
			 studyThe Comptroller General
			 of the United States shall carry out a study of bankruptcy risk scores used by
			 consumer reporting agencies. Such study shall include an analysis of—
				(1)the factors used to determine bankruptcy
			 risk scores;
				(2)how bankruptcy risk scores impact the
			 ability of consumers to receive loans;
				(3)actions that consumers can take to improve
			 their bankruptcy risk score; and
				(4)such other factors
			 as the Comptroller General determines to be appropriate.
				(b)ReportNot
			 later than the end of the 6-month period beginning on the date of the enactment
			 of this Act, the Comptroller General shall submit a report to the Congress
			 containing all findings and determinations made in carrying out the study
			 required under subsection (a).
			(c)Bankruptcy risk
			 score definedFor purposes of
			 this section, the term bankruptcy risk score means a numerical
			 value or a categorization derived from a statistical tool or modeling system
			 used to predict the likelihood of whether a consumer will file for
			 bankruptcy.
			
